DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-3, 6-7, and 9-14, are allowed under this Office action.

Allowable Subject Matter
Claims 1-3, 6-7, and 9-14, are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-3, 6-7, and 9-14, were carefully reviewed and a search with regards to independent claims 1 and 14 has been made. Accordingly, those claims are believed to be distinct from the prior arts searched.
Regarding Claims 1-3, 6-7, and 9-14, specifically independent claims 1 and 14,  the prior art searched was found to neither anticipate nor suggest a graphics processor, comprising: - a generating module configured to generate at least one set of pixel(s) to be displayed, wherein the generating module includes a geometric engine configured to generate at least one group of geometric primitive(s) and a rendering engine configured to convert each group of geometric primitive(s) into a respective set of pixel(s); - a display module connected to the generating module, the display module being configured to display each set of pixel(s) on a screen; - a monitoring unit integrated into the rendering engine of the generating module, the monitoring unit being configured to determine a list of graphic context information item(s) for at least one pixel and to deliver said list to an external electronic supervision device for external monitoring of the graphics processor when the external electronic supervision device is communicatively 
The most relevant arts searched, Hutchins, etc. (US 20050253855 A1), modified by Anderson, etc. (US 6441833 B1), and Appu, etc. (US 20180293701 A1), teach that a graphics processor, comprising: -    a generating module configured to generate at least one set of pixel(s) to be displayed, wherein the generating module includes a geometric engine configured to generate at least one group of geometric primitive(s) and a rendering engine configured to convert each group of geometric primitive(s) into a respective set of pixel(s); -    a display module connected to the generating module, the display module being configured to display each set of pixel(s) on a screen; -    a monitoring unit integrated into the rendering engine of the generating module, the monitoring unit being configured to determine a list of graphic context information item(s) for at least one pixel and to deliver said list to an external electronic supervision device for external monitoring of the graphics processor. However, Hutchins, modified by Anderson,  and Appu, does not teaches every claimed limitation, especially the claimed limitation of "a monitoring unit integrated into the rendering engine of the generating module, the monitoring unit being configured to determine a list of graphic context information item(s) for at least one pixel and to deliver said list to an external electronic supervision device for external monitoring of the graphics processor when the external electronic supervision device is communicatively coupled with the graphics processor, wherein each list of graphic context information item(s) comprises one or several information items chosen from the group consisting of:  an identifier of the monitored pixel, a visibility information item of the pixel on the screen; a position information item of the pixel; a texture information item of the pixel; and a color information item of the pixel” (emphasis added).

It is viewed that any of the previously cited references or any of the prior art searched, in part or in whole, cannot be combined in such a way to render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON G LIU whose telephone number is (571)270-0382.  The examiner can normally be reached on Monday - Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GORDON G LIU/Primary Examiner, Art Unit 2612